United States Court of Appeals
                                                                                             Fifth Circuit
                                                                                           F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                            August 26, 2003
                              FOR THE FIFTH CIRCUIT
                                                                                       Charles R. Fulbruge III
                                                                                               Clerk
                                           No. 03-30055
                                         Summary Calendar



DON J. GALLATY,

                                                                                     Plaintiff-Appellant,

                                                 versus

UNITED PARCEL SERVICE, INC.; ET AL.,


                                                          Defendants,

UNITED PARCEL SERVICE, INC.,
                                                                                    Defendant-
                                                          Appellee.

                         --------------------------------------------------------
                           Appeal from the United States District Court
                                for the Eastern District of Louisiana
                                       USDC No. 01-CV-2493
                         --------------------------------------------------------

Before SMITH, DEMOSS and STEWART, Circuit Judges.

PER CURIAM:*

       Don J. Gallaty (“Gallaty”) appeals the district court’s denial of his motion to reopen the time

to file an appeal pursuant to F ED. R. APP. P. 4(a)(6) and FED. R. CIV. P. 6(b)(2). FED. R. APP. P.

4(a)(6) allows the district court to re-open the time to file a notice of appeal upon a motion filed



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
within 180 days of the entry of judgment or within seven days of the receipt of notice of the

judgment, whichever is earlier, provided that the district court finds that a party was entitled to notice

of the entry of judgment and did not receive such notice within 21 days of its entry. A FED. R. APP.

P. 4(a)(6) motion is “the exclusive authority for the district court to order the reopening of an

otherwise expired and no longer extendable time for filing [a notice of appeal].” Wilkens v. Johnson,

238 F.3d 328, 331 (5th Cir. 2001). Thus, Gallaty’s reliance on FED. R. CIV. P. 6(b)(2) is misplaced.

See id.

          By failing to address the district court’s application of FED. R. APP. P. 4(a)(6) in his brief,

Gallaty has abandoned argument on the exclusive means to reopen the time for filing his notice of

appeal. See Hughes v. Johnson, 191 F.3d 607, 612-13 (5th Cir. 1999). Moreover, because neither

of the rule’s requirements are met, Gallaty’s motion was a nullity. See Wilkens, 238 F.3d at 335-36.

          AFFIRMED.




                                                   -2-